DETAILED ACTION

Response to Arguments
Applicant's arguments filed 1/5/2021 with respect to claims 1, 4-8, 11-15, 17, 18 and 20 have been fully considered but they are not persuasive. 
The Applicant submits that claims 1, 8 and 15 have been amended to include the features previously recited in claims 3, 9 and 16 which were not disclosed by Hayes and Hill.  Specifically, the Applicant asserts, “Hayes fails to disclose a system capable of controlling camera color features or lighting features, receiving information regarding camera color information from a camera, and receiving lighting information from an auxiliary light device. Hill discloses a portable security system and is relied upon by the Examiner to allegedly disclose the above-noted features missing in Hayes. However, Applicant submits that Hill also fails to disclose a system than both enables control by a remote user of, inter alia, camera color and lighting, and that provides information to the remote user regarding, inter alia, camera color and lighting so as to enable a remote user to control the camera and auxiliary light device based on real-time received camera and light information (all taking place between two different remote locations). Applicant submits that neither Hayes nor Hill disclose such features as presently recited in amended independent claims 1, 8, and 15.” (Applicant’s remarks, pages 7 and 8).
	In response, the Examiner understands the Applicant’s remarks but respectfully disagrees for the reasons set forth below.
 Hayes teaches fundamental features for a camera system in which a plurality of camera features such as pan, tilt and zoom (PTZ) can be remotely controlled from a remote site through a combined wireless and fiber optic communication as discussed in the previous Office Action.  Hayes teaches two-way communication between the user station and the camera station to control pan, tilt and zoom of the camera in real-time (see Hayes, page 14, lines 4-15. Note that camera lens features and camera position features and combination thereof read on pan, tilt and zoom features).  Secondly, as taught by Hill, not only camera position features (pan and tilt) and lens feature (zoom) control parameters are remotely controlled but also camera color features (color mode, monochrome mode or Night Vision mode), lighting features/information proximate to the camera from an ancillary device (light detector and/or strobe), audio signal proximate to the camera (captured by a microphone), video signal and combination thereof are controlled.  See Hill, Fig. 4, par. [0024], [0039], [0044], [0051], [0055] and [0062]. As disclosed in par. [0051] and [0055] of Hill, the information/signals from the camera and the ancillary devices are transmitted to the remote control where the user can issue commands to control pan, tilt and zoom of camera and also to operate/configure the ancillary devices including activating and deactivating each device individually.  Thus, Hill clearly teaches a system than both enables control by a remote user of, e.g., camera color and lighting, and that provides information to the remote user regarding camera color and lighting so as to enable a remote user to control the camera and auxiliary light device based on real-time received camera and light information.
.

Claim Objections
Claim 8 is objected to because of the following informalities: 
In the claim listing, page 4 of 9, line 8, “wherein the wherein” should be corrected to remove “the wherein” from the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the limitation "the user device" in line 12 on page 4 of 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alan John Hayes (GB 2 2422 061, hereinafter “Hayes”) in view of Hill (US 2005/0179539). 

Regarding claim 1, Hayes discloses a system for extending the transfer of signals for use with a camera device (116) and one or more devices (120, 122) ancillary to the camera (figs. 2, 4, 5), the system comprising: 
a first location station (140 in fig. 5) comprising: 
a first receiver (148/158) for receiving input of wireless signals (via link 144) from a user device (150, 152, 154 and/or 156; page 13, lines 21-25, page 12, lines 11-17 and page 11, lines 21-22 in which the link 144 comprises a wireless link), wherein the wireless signals are changed at the first location station to signals sent through a fiber optic cable (106) from the first location station (140) to a second location station (102) positioned remotely from the first location station (see fig. 5 and page 11, line 20 to page 12, line 17, wherein electrical signals from the user devices 150, 152, 154 and/or 156 are converted into optical signals by the optical transmitter 158 of the first location station 140 and sent through a fiber optic 106 to a second location 102); 
a second receiver (146) for receiving signals sent through the fiber optic cable from the second location station, wherein the signals from the fiber optic cable are changed at the first location station to wireless output signals from the first location station to the user device (see fig. 5 and page 11, line 20 to page 12, line 17, wherein the signals from the fiber optic cable are converted from optical signals back into electrical signals at the first location station 140 for wireless transmission at 144 to the user device 150, 152, 154 or 156); 
wherein the second location station (102 in fig. 5) comprises: 
a third receiver (132) for receiving signals sent through the fiber optic cable (106) from the first location station (140), wherein the signals from the fiber optic cable are changed at the second location station (102) to wireless output signals (at wireless link 110) sent from the second location station to a camera device (116) and the one or more devices (120, 122) ancillary to the camera (see fig. 5, page 9, line 26 to page 10, line 14 and page 13, lines 21-26 in which the optical signals received at 132 are converted into wireless signals at the second location station 102 to send through wireless link 110 to the camera 116 and ancillary devices 120 and 122); 
a fourth receiver (126/124) for receiving input of wireless signals from the camera device (116) and the one or more devices (120, 122) ancillary to the camera, wherein wireless signals are changed at the second location station (102) to signals sent through the fiber optic cable (106) from the second location station (102) to the first location station (140); and wherein the first and second location stations are connected together by the fiber optic cable (fig. 5 and page 9, lines 26-29 and page 10, lines 22-31. It is noted that the signals include video signals from the camera 116 and a packet data signal derived from any of the ancillary devices 120 and 122), 
wherein the wireless signals revived at the first location station from the user device operate different features of the camera, wherein the different features are selected from a groups consisting of camera lens features (zoom features), camera position features (pan and tilt features), and a combination thereof (page 13, line 21 to page 12, line 15 and note PTZ for pan, tilt and zoom features), wherein the first location station (140) receives information relating to the camera and the one or more devices ancillary to the camera as wirelessly received by the second location and transmitted from the second location station (102) through the fiber optic cable (106), wherein the information is selected from the group consisting of camera position information (pan and tilt information), camera lens feature information (zoom information), an audio signal proximate to the camera, a video signal from the camera, and combinations thereof, and wherein the user device is configured to receive the information and enable control the different features of the camera and one or more devices ancillary to the camera (see page 7, lines 7-14; page 9, line 26 to page 14, line 15, wherein the pan, tilt, zoom feedback information from the camera 116 encapsulated in a packet with video signals and other audio information from 120/122 are sent to the first location station where the user device 150, 152 or 154 can utilize these information to control the pan, tilt, zoom and audio features remotely).
Hayes is silent regarding the features from the camera and one or more ancillary devices consist of camera color features, lighting features including lighting information proximate to 
However, as taught by Hill, not only camera position features (pan and tilt) and lens feature (zoom) control parameters are remotely controlled but also camera color features (color mode, monochrome mode or Night Vision mode), lighting features/information proximate to the camera from an ancillary device (light detector and/or strobe), audio signal proximate to the camera (captured by a microphone), video signal and combination thereof are controlled.  See Hill, Fig. 4, par. [0024], [0039], [0044], [0051], [0055] and [0062]. As disclosed in par. [0051] and [0055] of Hill, the information/signals from the camera and the ancillary devices are transmitted to the remote control site where the user can issue commands to control pan, tilt and zoom of camera and also to operate/configure the ancillary devices, including activating, deactivating each device individually.  Therefore, it would have been obvious to one ordinary skill in the art to configure the system of Hayes to incorporate the teaching from Hill to provide improvement to the system by including additional features and control signals for switching color/monochrome/Night imaging modes as well as controlling the lighting features under different lighting situations, thereby enhancing capability and image quality of the system. 

	Regarding claim 4, Hayes further discloses that the first location station provides a video output signal received by the second location station from the camera device (see page 10, lines 15-33 and page 13, lines 3-15).

	Regarding claim 5, as clearly disclosed by Hayes in fig. 5 and page 13, lines 5-15, the video output signal is sent to a view monitor (154) for viewing. 

	Regarding claim 6, it is also seen in the combined teaching of Hayes and Hill that the first location station device receives wireless signals from a number of user devices (Hayes, fig. 5, user devices 150, 152, 154 and wireless link 144, page 11, lines 21-22).

	Regarding claim 7, also disclosed by Hayes and Hill is that the second location station provides wireless signals to more than one camera device (see Hayes on page 14, lines 5-15 or Hill in fig. 4, par. [0038]).

	Regarding claim 8, the subject matter of this claim is also met by the combined teaching of Hayes and Hill as discussed in claim 1.  Note that the first location station (140) is positioned near a user (indicated by user input devices 150, 152, 154), and the second location station (102) is positioned a distance from the first location and near a camera device (116).

Regarding claim 11, these claims are also met by the combined teaching of Hayes and Hill as discussed in claims 1 and 8.  Furthermore, Hayes discloses audio signals and the operation information about the camera device (feedback information regarding PTZ and other control information as seen on page 7, lines 7-22; page 8, lines 7-13).



	Regarding claim 13, it is clearly seen in Hayes and Hill that the video signal from the camera device (116) is wireless (see Hayes on page 9, lines 26-29 or Hill in fig. 4).

	Regarding claim 14, Hayes discloses that the second location station converts the signal from the fiber optic cable to more than one wireless signals (e.g., PTZ signals) that are received by more than one cameras (page 14, lines 4-15).

	Regarding claim 15, the subject matter of this claim is also met by the discussion in claims 1 and 5 above. 

	Regarding claim 17, see claim 14 for similar reasoning.

	Regarding claim 18, see claims 1 and 15 for similar reasoning. 

	Regarding claim 20, it is inherent in Hayes that the first and second location stations operate using different wireless networks (Hayes, fig. 5; page 1, lines 15-20; page 5, lines 21-28 and page 9, lines 26-29, wherein the first and second location stations are separated at a long distance, and thus the fiber optic cable is used as an intermediate transmission medium to transmit data between the first wireless station and second wireless station.  As such, the first and second location stations must operate using different wireless networks to meet the scope of the invention of Hayes). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAN T TRAN/Primary Examiner, Art Unit 2697